Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-17 in the reply filed on May 20th, 2022 is acknowledged. Non-elected invention of Group II, claims 18-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-17 follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 27th, 2020 and August 04th, 2021 have been considered by the examiner.

Drawings
The drawings filed on 10/27/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2016/0064692, hereinafter as Moon ‘692) in view of Lee (2018/0097034, hereinafter as Lee ‘034).
Regarding Claim 1, Moon ‘692 teaches a display device, comprising: 
5a substrate (Fig. 6, (710); [0061]) including pixel areas (Fig. 6, (I); [0033]) and a transmissive area (Fig. 6, (II); [0033]) between the pixel areas; 
a pixel circuit layer including at least one transistor (160; [0039]) on each of the pixel areas; and 
a light-emitting element layer (240; [0038]) on the pixel circuit layer and including at least one 10light-emitting element at each of the pixel areas and coupled to the at least one transistor, and 
a transparent organic layer (830; [0060]) at the transmissive area, wherein the light-emitting element layer further includes: 
a first electrode (850; [0061]) at the pixel areas; an organic layer (890; [0060]) covering the transparent organic layer (830; [0060]); and a inorganic layer (870; [0041] and [0062]) on the organic layer (890).
Thus, Moon ‘692 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a first inorganic layer at the first electrode and 15an organic layer covering the first inorganic layer,”.  
However, Lee ‘034 teaches a first inorganic layer (Fig. 4, (160); [0050]) at the first electrode (330; [0050]) and 15an organic layer (520; [0053]) covering the first inorganic layer.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Moon ‘692 by having a first inorganic layer at the first electrode and 15an organic layer covering the first inorganic layer in order to protects the OLED from external moisture or oxygen (see para. [0052]) as suggested by Lee ‘034.


    PNG
    media_image1.png
    391
    425
    media_image1.png
    Greyscale

                                 Fig. 6 (Moon ‘692)

Regarding Claim 2, Moon ‘692 teaches the first electrode (850) do not overlap the transparent organic layer (830).
Lee ‘034 teaches 20the first inorganic layer (160) do not overlap the transparent organic layer, and the first electrode (330) and the first inorganic layer (160) are spaced apart from the transparent organic layer in a plan view (see Fig. 4).  




Regarding Claim 3, Moon ‘692 teaches one side of the first 25electrode (850) facing the transparent organic layer (830) includes a straight line (see Fig. 6).  

Regarding Claim 4, Moon ‘692 and Lee ‘034 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a first edge of the first electrode is closer to the transparent organic layer than a second edge of the first inorganic layer, and -32-1188093/411598a portion of the first electrode exposed by the first inorganic layer comes in contact with the organic layer”.  
However, it has been held to be within the general skill of a worker in the art to have a first edge of the first electrode is closer to the transparent organic layer than a second edge of the first inorganic layer, and -32-1188093/411598a portion of the first electrode exposed by the first inorganic layer comes in contact with the organic layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 5, Moon ‘692 and Lee ‘034 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a distance between the first edge of the first electrode and the second edge of the first inorganic layer is equal or similar to a thickness of the first electrode”.  
However, it has been held to be within the general skill of a worker in the art to have a distance between the first edge of the first electrode and the second edge of the first inorganic layer is equal or similar to a thickness of the first electrode on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 6, Moon ‘692 teaches a second electrode (810; [0061]) on the pixel circuit layer, a pixel defining layer (820; [0061]) on the second electrode and configured to expose the second electrode, and an emission layer (840; [0061]) overlapping the second electrode exposed by the pixel 15defining layer, and wherein the at least one light-emitting element comprises the first electrode, the second electrode, and the emission layer (see Fig. 6).  

Regarding Claim 7, Moon ‘692 and Lee ‘034 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a height of an upper surface of the transparent organic layer is equal to a height of the pixel defining layer”  
However, it has been held to be within the general skill of a worker in the art to have a height of an upper surface of the transparent organic layer is equal to a height of the pixel defining layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 8, Moon ‘692 and Lee ‘034 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a height of an upper surface of the transparent organic layer is lower than a 25height of the pixel defining layer”.  
However, it has been held to be within the general skill of a worker in the art to have a height of an upper surface of the transparent organic layer is lower than a height of the pixel defining layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 9, Moon ‘692 teaches a height of an upper surface of the transparent organic layer (830) is higher than a height of the pixel defining layer (820).  

Regarding Claim 10, Moon ‘692 teaches a first area and a second area (see Fig. 6).
Thus, Moon ‘692 and Lee ‘034 are shown to teach all the features of the claim with the exception of explicitly the limitations: “5in the first area, the pixel areas of the substrate are arranged in a grid shape so as to be spaced apart from each other, and the transmissive area is located between the pixel areas spaced apart from each other, and in the second area, the pixel areas of the substrate are adjacent to each other”.  
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pixel areas and the transmissive area that can be arranged in any order, therefore the pixel areas of the substrate are arranged in a grid shape so as to be spaced apart from each other and the transmissive area is located between the pixel areas spaced apart from each other, and in the second area, the pixel areas of the substrate are adjacent to each other involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 11, Moon ‘692 teaches the first electrode (850) is continuously formed on the pixel areas, and a thickness of the first electrode is uniform throughout an entirety of the pixel areas.  

Regarding Claim 12, Lee ‘034 teaches the first inorganic layer (160) and the inorganic patterns are at the pixel areas, respectively.  
 Thus, Moon ‘692 and Lee ‘034 are shown to teach all the features of the claim with the exception of explicitly the limitations: “inorganic patterns that are separated from each other”
However, it has been held to be within the general skill of a worker in the art to have inorganic patterns that are separated from each other on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 13, Moon ‘692 teaches a refractive index of the transparent organic layer (830) is 1.4 to 1.6 (see para. [0062]) which is overlaps the claim range of 1.5 to 1.7.

Regarding Claim 14, Lee ‘034 teaches the first electrode do not overlap the transparent 25organic layer, and a first edge of the first electrode coincides with an edge of the transparent organic layer in a plan view (see Fig. 6).  
Lee ‘034 teaches the first inorganic layer (160) is covering the first electrode (330).

Regarding Claim 15, Moon ‘692 and Lee ‘034 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a second edge of the first inorganic layer is spaced apart from the transparent organic layer in a plan view”.  
However, it has been held to be within the general skill of a worker in the art to have a second edge of the first inorganic layer is spaced apart from the transparent organic layer in a plan view on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 16, Moon ‘692 and Lee ‘034 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a first lateral side of the first electrode and a second lateral side of the first inorganic layer, facing the transparent organic layer, are located on a same surface as a lateral side of the transparent organic layer”.  
However, it has been held to be within the general skill of a worker in the art to have a first lateral side of the first electrode and a second lateral side of the first inorganic layer, facing the transparent organic layer, are located on a same surface as a lateral side of the transparent organic layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 17, Moon ‘692 and Lee ‘034 are shown to teach all the features of the claim with the exception of explicitly the limitations: “the first electrode partially overlaps the transparent organic layer, and the first inorganic layer does not overlap the transparent organic layer”.  
However, it has been held to be within the general skill of a worker in the art to have the first electrode partially overlaps the transparent organic layer, and the first inorganic layer does not overlap the transparent organic layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kim et al. (US 2017/0309651 A1)
Ka et al. (US 2017/0294502 A1)		
Chung et al. (US 2013/0187131 A1)
Ha et al. (US 2012/0074435 A1)		

9.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829